—Judgment, Supreme Court, Bronx County, rendered May 9, 1978 convicting defendant of attempted burglary in the second degree and sentencing him to an indeterminate sentence of 0 to 7 years, unanimously affirmed. The sentence imposed, challenged as excessive on this appeal, appears to us to have represented an appropriate exercise of discretion. We do not approve the trial court’s allusion at the time of sentencing to the defendant’s refusal to acknowledge guilt. When the record is examined, however, it is apparent that this regrettable comment was simply an additional support for a sentencing judgment that was based on other and appropriate considerations. Concur—Sandler, J. P., Sullivan, Bloom, Markewich and Silverman, JJ.